Citation Nr: 0901224	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to an increased rating for 
hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claim.

In April 2008, the Board remanded the claim in part for the 
purpose of obtaining private medical records related to 
treatment of hypertension.  In May 2008, the Appeals 
Management Center sent the veteran a letter requesting that 
he submit private treatment records dated since December 2003 
from the two physicians he had mentioned had treated him for 
hypertension.  The veteran did not respond to this request.  
However, on VA examination for hypertension in June 2008, the 
veteran brought along the requested medical records and 
showed them to the examining physician.  According to the 
June 2008 report of examination, these records demonstrated 
two to three blood pressure readings per year since 1985, 
each elevated above normal.  Despite that the veteran brought 
the requested medical records to his examination, the records 
were not added to his VA claims file, and the report of 
examination did not incorporate the individual readings.

The Board is an appellate body distinct from the VA medical 
care providers.  While it is clear that the June 2008 
examiner had the opportunity to review the veteran's private 
medical records pertaining to treatment for hypertension, the 
Board must also have the opportunity to review such records 
before a decision on the claim may be rendered.  For this 
reason, the claim must again be remanded so that the private 
treatment records may be associated with the claims file.  In 
so determining, the Board notes, with emphasis, that VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim for benefits so 
long as he "adequately identifies those records and 
authorizes the Secretary to obtain them." The veteran has 
the ultimate responsibility to locate and secure the records, 
and VA is under no duty to obtain records for which the 
veteran has not provided an authorization as he cannot remain 
in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 
394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).

Finally, VA clinical records are outstanding.  Clinical 
records dated from March 2005 to July 2006 have been 
associated with the file.  Records dated from December 2003 
to March 2005 are not of record.  As these records may 
contain evidence pertinent to the veteran's claim, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Similarly, as the most recent VA clinical records of record 
are dated in July 2006, the RO should obtain all VA clinical 
records dated since July 2006 and associate them with the 
claims file.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request 
that he sign and return consent forms 
authorizing the release to VA of 
private treatment records held by Dr.'s 
R. E-C. and C. D. S-L. developed 
between December 2003 and the present.  
These records must then be obtained and 
associated with the claims folder.  If 
the records are not available, it must 
be so stated, in writing, for inclusion 
in the claims folder.

2.  Obtain and associate with the 
claims file records from the San Juan, 
Puerto Rico, VA Medical Center dated 
from December 2003 to March 2005, and 
from July 2006 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  Then, after undertaking any further 
development, including conducting a 
medical examination if deemed 
warranted, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

